Citation Nr: 0018095	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1945.  The appellant is the veteran's surviving 
spouse.

This appeal is from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
the cause of the veteran's death.  In a decision dated in 
January 1998, the Board of Veterans' Appeals (Board) denied 
service connection for the cause of the veteran's death. 

The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1999, the parties submitted a Joint Motion For 
Remand And To Stay Further Proceedings.  In an order dated in 
November 1999, the Court granted the joint motion, vacated 
the January 1998 Board decision, and remanded the matter to 
the VA for additional development.  A copy of the joint 
motion and the Court's Order have been incorporated into the 
veteran's claims folder.


REMAND

The joint motion noted that the veteran's service-connected 
schistosomiasis had been determined to have caused the 
veteran's optic atrophy and neuropathy, and was listed as a 
significant contributor to the veteran's death on his death 
certificate.  The joint motion pointed out that the Board's 
January 1998 decision nevertheless failed to consider whether 
the veteran's service-connected schistosomiasis represented a 
contributory cause of the veteran's death, under 38 C.F.R. 
§ 3.312(c).  Rather, the Board's decision only addressed 
whether the veteran's service-connected schistosomiasis 
directly caused his death.  

In addition, the joint motion stated that it appeared that 
the Board's decision improperly relied on the opinion of a 
biased VA physician, who was a staff member of the RO 
involved in deciding the veteran's claim.  The joint motion 
further pointed out that a later VA medical opinion, provided 
by a separate VA examiner, may have been influenced by a VA 
report of contact written by the biased VA physician.

In light of the above, and in order to give the appellant 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and private 
health care providers who treated the 
veteran for schistosomiasis, optic 
atrophy or neuropathy.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, which have not been previously 
secured, and associate them with the 
claims file.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should then forward the veteran's claims 
folder to an appropriate VA examiner, who 
has not previously reviewed the 
appellant's claim and who is not a member 
of the RO staff, for review.  After 
reviewing the veteran's medical records, 
including those addressing the veteran's 
schistosomiasis, optic atrophy and 
neuropathy, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
schistosomiasis contributed substantially 
or materially to his death, whether it 
combined to cause death, or whether it 
hastened, aided or lent assistance to the 
production of death.  A complete 
rationale for any opinion expressed must 
be provided. 

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death, addressing the specific 
question of whether the veteran's 
schistosomiasis was a contributory cause 
of his death, pursuant to 38 C.F.R. 
§ 3.312(c).

The purpose of the REMAND is to obtain additional 
development, and to afford the appellant every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




